CARPENTER, District Judge.
This is a bill to restrain an alleged infringement of the fifth claim of letters patent No. 281,091, issued July 10,1883, to George A. Long, for steam road vehicle. The claim is as follows:
“5. The improved steering head for road vehicles, consisting of shoulder g2, cap i2, check-nut i2, sleeve k2, and halls' n2, in combination with the stem of the crotch h2, substantially as described.”
The structure above claimed may be understood from the following copy of Fig. 4 of the drawings annexed to the patent:



*857It does not appear that there is any prior structure in which the friction balls at the upper and lower ends of the sleeve are on the outside and inside, respectively, of the sleeve. The alleged infringement consists in the steering head of a bicycle, wherein the friction balls are placed relatively to the sleeve in the same way as in the patent. The upper end of the device is represented by the following drawing:



The specification describes the device of this claim in the following words:
“My improvement in the steering post consists of the shoulder g2, above the crotch h2, cap i2, at the upper end, secured by check-nut j2, sleeve k2, with head D, and shoulder m2, and the balls n2, the arrangement being such that the cap i«, and check-nut may be set down readily from time to time whenever the parts may wear slack; and in practice the cap i2 will fit over head l2, and the flange of shoulder m2 will fit over the shoulder of the crotch so tightly as to exclude the dust, and thus insure the most lasting and easy-working contrivance.”
The function of this device is thus described in his direct examination by the expert witness called by the complainants:
“Gross-Int. 17. What, in your opinion, are all of the advantages derived from the construction specified in claim 5 in the patent in suit? A. Ease and steadiness of steering, perfect adjustability as to tightness, and the shedding out of the bearing of all living or floating particles of dirt or grit, which come into contact with the bails. It is oidy the last-named of those advantages which belongs exclusively to the construction specified in tiro patent, as distinguished from the nearest approach to that construction in the prior art.”
When called in rebuttal be makes the following additional observations:
“Fig. 11 of the Bown and Derry patent differs from the steering head of the patent in suit in the following respects: Instead of having the bearing surfaces of the sleeve so made that the lower bearing surface is outside of the lower row of balls and the upper bearing surface is inside of the utiper row of balls, it has both bearing surfaces of the sleeve outside of the balls; instead of having the upper row of balls pressed against the outside of the *858sleeve by the nut member of tbe bearing surfaces, the balls of the upper row are pressed outward against the upper end of the sleeve by the combined action of the nut and the stem. Two important differences in operation and result follow from these differences in structure. The first, to which I have already referred, is that the steering head of Bown and Derry is a dirt-catching steering head, while that of the. patent in suit is a dirt-shedding- steering- head. The second is that the steering head of Bown and Derry will work unsteadily under the prying strains to which a steering head is always subjected when in use, while the steering head of the patent in suit will work steadily under these prying strains. The explanation of this last statement is as follows: It will be plain, from a study of Fig. 11 of the Bown and Derry patent, that any prying strain upon the stem with respect to the sleeve will nip one of the balls at the bottom of the sleeve and one of the balls at the top of the sleeve, and that the bottom ball which is nipped will be .on the opiiosite side of the stem from the top ball which is nipped. If now the stem be turned in the sleeve, the axis about which it will begin to turn will be a straight through the stem from a point near the top on ope side of the stem to a point line joining the two balls which are nipped, and consequently jessing near the bottom on the opposite side of the stem. The turning will continue to be about this axis until the swinging movement due to the turning about a diagonal axis is arrested by the other balls in the bearing, and then the turning, if continued, will be about an axis approximating closely to the geometric axis of the sleeve. This beginning of the turning- about an initial axis whose direction differs greatly from that of the final axis of turning, results in an unsteadiness of steering; because it is essential to the stability of a bicycle that the steering axis shall have just the right direction with reference to the wheels. It will be evident from a study of the steering head of the patent in suit, that when a prying strain nips a ball in the lower row and a ball in the upper row these two balls will be on the same side of the stem, and that the line joining them will not pass through the spindle, and may be made precisely parallel to the axis of the spindle by suitably proportioning the parts of the structure. Thus the unsteadiness due to a transfer of the turning from one to the other of two axes, having different directions, is entirely obviated by making the steering head according to the patent in suit instead of making it according to the Bown and Derry patent.”
It is, however, clear, from the evidence, that the friction balls resist thrusts in all directions, in the prior Bown and Derry patent, to which reference is above made, as well as in the patented device and the alleged infringing device; and, this being so, I cannot see that there is any difference in ease of turning which can result from the structure of the patent. The only new function which I can see is served by the structure of the patent is the dirt-shedding function of the surfaces on which the friction balls bear. The patent, indeed, contemplates, in terms, that dust shall be “excluded” from the bearing surface at the upper end of the steering post. But I think this may fairly be taken to mean “nearly excluded,” since it can hardly be supposed that the flange of the shoulder shall fit so closely as absolutely to exclude all dust. It may be taken, as it seems to me, that the inclined bearing surface will, as the complainants say, tend to shed such dust as may enter under the flange of the shoulder. But this function clearly depends on the structure of that surface as a straight inclined surface. The bearing surface in the respondent’s device, although inclined in the sense that the inner edge is higher than the outer,,is still so constructed that it will not shed dust. It will rather tend to retain dust on the downwardly curved part of the surface which lies beween the two edges. I must, therefore, conclude that the respondent does not infringe, and that the bill must be dismissed.